Citation Nr: 1712568	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army on active duty from July 1969 to July 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was remanded for additional development in June 2013 and February 2016.  Following the Board's remand, the RO issued a Supplemental Statement of the Case (SSOC) denying service connection for psychiatric disability, to include PTSD.  The case has since been returned to the Board for appellate review.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran does not currently have a diagnosis of an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, has not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.130 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in February 2016, instructing the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for a VA examination to obtain a medical opinion to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim; and (3) readjudicate the issue on appeal.

VA took appropriate steps to obtain updated VA treatment records.  The Veteran was scheduled for and attended an April 2016 VA examination, in which a medical opinion was provided.  VA readjudicated the matter in a July 2016 Supplemental Statement of the Case (SSOC).

With the above in mind, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its request for a VA medical opinion in February 2016, the Board requested that the opinion be provided by a panel of two examiners with sufficient expertise.  The April 2016 opinion that resulted from the Board's request was provided by two psychologists. The psychologists reviewed the Veteran's medical records and claims folders and wrote a detailed opinion. Neither the Veteran nor his representative has alleged any errors with respect to the content of the VA psychologists' April 2016 opinion.

As a result of these steps taken, the Board finds that there has been substantial compliance with its remand instructions. 

II. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to this instant claim.  

Duty to Notify

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In the instant case, notice was provided to the Veteran in April 2016.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  A Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) was provided in July 2016.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.
Duty to Assist

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In June 2016, VA provided the Veteran a medical examination and obtained a medical opinion addressing the veteran's claimed PTSD disability.  The examination and opinion are adequate as the examination report shows that the examiners considered the relevant history of the Veteran's medical records, they provided a sufficiently detailed description of the disability, and they provided an analysis to support their opinion.  See Steft v. Nicholson, 21 Vet. App 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), §5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  



III. Entitlement to Service Connection for an Acquired Psychiatric Disability, to Include PTSD

A.  Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

B.  Factual Background

In September 2005, the Veteran's private physician, Dr. E.W.H., diagnosed the Veteran with chronic PTSD and chronic major depression.  He noted the Veteran's report that while serving as a military policeman in Vietnam, he was tasked with crossing the Mekong River in a boat to file a report on a gunship that had blown up.  While crossing the river, the boat overturned and the Veteran, who had on heavy military equipment, almost drowned.  In addition, he noted that the Veteran had seen a Vietnamese soldier blown up by a grenade.  He stated that these events left the Veteran with a fear of water and a fear of falling asleep.  The Veteran reported nightmares once or twice per week, waking up in panic and sweats, which lasted ten to fifteen minutes, and flashbacks twice per week.  The physician stated that the Veteran startled easily and was hypervigilant, did not socialize with anyone, and had a severely impaired recent memory.  He stated that the Veteran's working memory was 75% impaired, and that anger, sadness and fear came upon him 40% of the time, indicating that his prefrontal cortex was dysfunctional.  The Veteran reported that he felt depressed 50% of the time, with low energy and little interest in things, that he had crying spells frequently, angered and agitated easily, and felt helpless at times.  The physician stated that due to his PTSD, the Veteran was unable to sustain social and work relationships.  The Board notes that from September 2005 to February 2009, the Veteran was treated by Dr. E.W.H. sixteen times.  On each occasion, the doctor noted the Veteran's symptoms and continued his medications.

The Veteran was afforded a VA examination in May 2014, and the examiner determined that the Veteran did not have PTSD or any other psychiatric disorder.  Specifically, the examiner found that the Veteran did not meet the full symptom criteria for a diagnosis under the DSM-5 because he did not describe negative alterations in cognitions and mood associated with the traumatic event or arousal symptoms associated with the traumatic event.  In addition, the examiner stated that there was no evidence that the Veteran had clinically significant functional impairment as a result of his reported symptoms, which is required for any mental disorder diagnosis under the DSM-5.  In this regard, the examiner noted that the Veteran had worked successfully as an insurance agent for 20 to 25 years, and although he reported nightmares and night sweats, as well as feeling unhappy and hating people at his job in recent years, he did not describe any functional impairment resulting from these symptoms or feelings.  In addition, the examiner noted that the Veteran had described numerous instances in which he was able to maintain effective interpersonal relationships, including at his church, and with his wife, children, and grandchildren.

The examiner also administered the Structured Inventory of Malingered Symptomatology (SIMS) test, a screening measure comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive conditions.  The test provided a total score to be used for detection of symptom exaggeration and endorsement of atypical symptom patterns across a variety of settings.  The examiner stated that the Veteran obtained a total score higher than the recommended cut-off score, meaning that the Veteran had endorsed a high frequency of symptoms that were highly atypical and inconsistent in patients with genuine psychiatric disorders.

Following a February 2016 Board remand, the Veteran was afforded another VA examination in April 2016 (an addendum opinion was added in July 2016, but it did not affect the outcome of the April 2016 opinion), and the report was authored by two psychologists.  The examiners who conducted this examination determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 and that the Veteran did not have a mental disorder that conformed to the DSM-5 criteria.  Specifically, the examiners found that the Veteran was embellishing his symptoms.  The Veteran was administered a symptom validity test specifically designed to identify simulated symptoms of PTSD.  The examiners found that the Veteran's performance on the test indicated insufficient effort to produce valid test results and strongly suggested that the Veteran had simulated his symptoms.  The examiners stated the Veteran's score was more than two times the suggested clinical cutoff score for feigned PTSD symptoms.  The examiners also found that when the Veteran was asked to describe his "nerves," the Veteran's hands began more visibly shaking and concluded that the Veteran appeared to be attempting to present as more anxious than he was at the time.  Additionally, the Veteran also expressed much discomfort when the examiners were going to close the door during the exam and requested the door remain open secondary to "claustrophobia," but he voiced no concerns about the door being closed during psychological testing completed at the end of the evaluation.  Inconsistencies were also found as to whether the Veteran was currently working or not; when the Veteran had stopped and started drinking alcohol; and when the Veteran's nightmares had begun.  Based on a review of the Veteran's May 2014 Examination and their own examination, the examiners concluded that the Veteran was not suffering from any psychiatric disorders or PTSD.


C. Analysis

In this case, the evidence preponderates a finding of a current diagnosis.  In that regard, the Board finds that the Veteran is unfortunately not credible to report the symptoms that he is suffering from regarding an acquired psychiatric disorder.  Multiple VA examinations have found that the Veteran was exaggerating or simulating the symptoms that he was describing.  See May C&P Exam and April 2016 VA Examination.  In addition, the Veteran's reported history is also inconsistent with his other post-service statements.  For example, in his May 2014 examination, the Veteran reported that he had last drank alcohol the year he got back from Vietnam and that he had never have had any problems with alcohol.  However, in his April 2016 examination, stated that he drank alcohol until 1992, when his first wife died, and was also encouraged to quit his job at the time because of his drinking.  Furthermore, the Veteran reported to Dr. E.W.H. that he had nightmares once or twice a week, but in his April 2016 Exam the Veteran reported nightmare occurring once a month.

As the Veteran has tried to malinger in the severity of symptoms, offered inconsistent statements, and provided an inconsistent demeanor during his examinations; the Board finds that the Veteran is not credible in the reporting of his psychological symptoms.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

In support of the Veteran's claims, the Veteran has provided his private treatment records from Dr. E.W.H, in which Dr. E.W.H., diagnosed the Veteran with Chronic PTSD and Chronic Major Depression and provided a GAF score of 30.  See October  2005 Third Party Correspondence and October 2005 Medical Treatment Record - Non-Government Facility.  There are also treatment records in the file transcribing, without analysis, a diagnosis of PTSD or major depression.  These diagnoses are in contrast to opinions from VA medical examiners, in May 2014 and April 2016, which found that the Veteran did not have PTSD or any mental disorders.  For the reasons below, the Board gives the most probative weight to the most recent opinion provided in the April 2016 VA Examination.  

In Dr. E.W.H's diagnosis and the diagnoses present in treatment records, there was no reference to any psychological testing or symptom validity testing conducted to support the diagnoses provided by Dr. E.W.H, nor is there any indication Dr. E.W.H reviewed any collateral information which could have informed his assessment.  Furthermore, a GAF score of 30 would be indicative of someone experiencing serious impairment in either social or occupational functioning.  As the April 2016 VA examiners explained, the Veteran did not present with such severe symptoms or impairment of functioning to warrant such a score.  They reasoned that, in terms of social functioning, the Veteran described a supportive relationship with his wife of almost 24 years, and endorsed a positive relationship with his brother and adult daughter and his love for his grandchildren.  The examiners also found compelling that the Veteran engaged in some pleasurable activities. 

Dr. E.W.H also opined that the Veteran's working memory was 75% impaired.  See October 2005 Third Party Correspondence.  However, Dr. E.W.H. did not provide any indication that he formally assessed the Veteran's memory with any quantitative measure.

Additionally, it appears as if the Dr. E.W.H's diagnosis is internally inconsistent, Dr. E.W.H wrote that the Veteran "cannot tolerate interaction with other people" and "works entirely alone" but the Veteran has stated that he met and married his second wife at approximately the same time as when he began working alone (1993).  Also, although the Veteran has since reported his nightmares began "before I left Vietnam," Dr. E.W.H noted his nightmares began in 1980.  See June 2014 Correspondence.  Furthermore, Dr. E.W.H's notes do not make any mention of the Veteran's alcohol issues.

Due to the deficiencies with Dr. E.W.H's opinion, the Board finds his opinion less probative than the opinion of the April 2016 examiners.  The April 2016 examination report took into account the Veteran's history and provided a thorough and well-reasoned analysis to conclude, as the May 2014 examination did, that the Veteran did not have PTSD or any other psychiatric disorders.  

With regard to treatment records present in the file that transcribe psychiatric diagnoses without offering rationale supporting those diagnoses, the Board finds them to be without probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.").  

Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).






ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.
	


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


